                      Case 2:17-cv-01514-JCM-NJK Document 129 Filed 07/10/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                    ***
                 7     EDYTA GRYGLAK,                                         Case No. 2:17-CV-1514 JCM (NJK)
                 8                                            Plaintiff(s),                   ORDER
                 9             v.
               10      HSBC BANK USA, N.A., et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of Edyta Gryglak v. HSBC Bank USA, N.A., et al.,
               14      case number 2:17-cv-01514-JCM-NJK.
               15             On July 6, 2020, this court executed bond for defendants in light of the wrongful stay on
               16      their foreclosure sale. (ECF No. 127). In accordance with this court’s order, the clerk entered
               17      partial judgment in favor of defendants for the “bond amount of $159,129.04, plus any accrued
               18      interest.” (ECF No. 128).
               19             This court clarifies its aforementioned order nunc pro tunc: the bond amount will be
               20      disbursed to defendants’ counsel for the purpose of distribution among defendants as the
               21      defendants see fit. (ECF No. 127).
               22             Accordingly,
               23             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the entire bond amount of
               24      $159,129.04, plus any accrued interest, which was executed in defendants’ favor by this court’s
               25      order, (ECF No. 127), be disbursed to defendants’ counsel.
               26             DATED July 10, 2020.
               27
                                                                     __________________________________________
               28                                                    UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
